NOTE: This order is nonprecedential

United States Court of Appeals
for the F ederal Circuit

MELISSA L. BURNETT,
Petitioner,

V.

DEPARTMENT OF HOUSING AND URBAN
DEVELOPMENT,
Respondent.

2012-3176

Petition for review of the Merit Systems Protection
B0ard in case no. CH1221110614-W-1.

oN Mo'rloN

ORDER

Me1issa L. Burnett moves for leave to proceed in forma
pauperis.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted

MELISSA BURNETT V. HUD 2

FoR THE CoURT

 0 7  /s/ Jan Horbaly
Date J an Horba1y
Clerk
cc: Melissa L. Burnett
Jeanne E. Davidson, Esq.
s21
|LED
"‘*r€“»='§n~i-’§AW¢‘°°“
SEP 0 7 2012
JAN HOHBALY
C|.ERK